Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Election/Restrictions

Claims 1-21 are pending.  
Applicant’s election without traverse of Group I, claims 1-10, in the reply filed on 3/21/2022 is acknowledged.
Claims 11-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/21/2022.
Claims 1-10 are examined on the merits.

Claim Rejections –35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
           First, the claimed invention must be to one of the four statutory categories. 35 U.S.C. 101  defines the four categories of invention that Congress deemed to be the appropriate subject 
Second, the claimed invention also must qualify as patent-eligible subject matter, i.e., the claim must not be directed to a judicial exception unless the claim as a whole includes additional limitations amounting to significantly more than the exception. The judicial exceptions (also called "judicially recognized exceptions" or simply "exceptions") are subject matter that the courts have found to be outside of, or exceptions to, the four statutory categories of invention, and are limited to abstract ideas, laws of nature and natural phenomena (including products of nature). Alice Corp. Pty. Ltd. v. CLS Bank Int'l, 573 U.S. 208, 216, 110 USPQ2d 1976, 1980 (2014) (citing Ass'n for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. 576, 589, 106 USPQ2d 1972, 1979 (2013). See MPEP § 2106.04 for detailed information on the judicial exceptions.
             Claim(s) 1-10 is/are directed to a composition comprising dried chicory root, preferably from Cichorium intybus L., for use in reducing, treating or preventing ectoparasitic infestation of livestock, pets or poultry or as insect repellent in livestock, pets or poultry, wherein between 0.1 and 5% by weight of dried chicory root is added to the animal feed, preferably between 0.1 and 1% for poultry, between 1 and 5% for pigs, horses, or pets, and between 0.5 and 3% for livestock.

Step 1, is the claim to a process, machine, manufacture or composition of matter?
Yes. The claim is drawn to a composition of matter.
Step 2A. Prong one: Is the claim directed to a law of nature, a natural phenomenon (product of nature), or an abstract idea?
Yes, the claims are drawn to a product of nature, a dried chicory root, because there is no indication that the drying process has caused the components of chicory root that comprise the claimed compositions to have any characteristics that are different from the naturally occurring components in chicory root.
Step 2A. Prong two: Does the claims recite additional elements that amount to significantly more than the judicial exception?
No. The claim(s) of 1-10 does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception.
Step 2B. If additional elements of the claim provide an inventive concept (Step 2B) (also called "significantly more" than the recited judicial exception).
 No, no non-nature based components were recited in the claims. 
             Claims 1-10 require a certain amount of components being present in the composition. However, there is no indication that the amounts claimed in the compositions result in a markedly different characteristic for the composition as compared to the components that occur in the nature.   
Regarding claim 1, oral consumption or administration (animal feed) does not result in a markedly different characteristic because chicory root already has the characteristic of being in a form suitable for oral consumption. 

            The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements beyond the claimed compositions themselves. Also, this is a product claim and since there are no claimed method steps, there are no additional elements that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception themselves. Therefore, the claims do not recite something significantly more than a judicial exception and are thus deemed patent ineligible subject matter.


Claim Rejections –35 USC § 112, 2nd
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 1 recites “preferably” at lines 1 amd 4; Claim 7 recites “preferably” at lines 2 and 4; Claim 8 recites “preferably” at line 2; and Claim 9 recites “preferably” at lines 2-3.


           Claim 1 recites “the animal feed” at line 4, but there is insufficient antecedent basis for the limitation in the claim.
Claim 7 recites “The composition for use according to claim 1, comprising: at least 50 wt.% of inulin”. The recitation is unclear, as it is not sure whether Applicant meant to recite that the composition has at least 50 wt.% of inulin or the dried chicory root has at least 50 wt.% of inulin.
Claim 8 recites “The composition for use according to claim 1, having a dry matter content of 88% w/w or more, preferably of 89% w/w or more, more preferably of 90% w/w or more. This is corresponding to a moisture content of between about 8 and 12 % w/w, preferably of between 9 and 11% w/w”. However, one claim is only allowed to recite one sentence, and the only period should be at the end of the claim.
Therefore, the metes and bounds of claims are rendered vague and indefinite. The lack of clarity renders the claims very confusing and ambiguous since the resulting claims do not clearly set forth the metes and bounds of the patent protection desired. 
All other cited claims depend directly or indirectly from rejected claims and are, therefore, also, rejected under U.S.C. 112, second paragraph for the reasons set forth above.




Claim Rejections –35 USC § 102


A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-6, 9, and 10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Courtois et al (US 2012/0329756 A1).  
Courtois et al teach a feed (thus animal feed) mixture is made up of about 58% by weight of corn, about 5.5% by weight of corn gluten, about 22% by weight of chicken meal, 2.5% (thus falls into the category of 0.1-5% by weight) chicory roots previously dried (thus the dried chicory root) according to the process described above (example 1), salts, vitamins and minerals making up the remainder [0104] (thus consists essentially of a natural product, thus claim 10 is met). 
Chicory is used in several food/pet food compositions, using commercial dried, comminuted roots, and usually does not contain significant amount of glucosamine. For example, EP 0850569A1 describes a gelatinised cereal product containing oligosaccharide using chicory root as one of the ingredients. Chicory is used as a source of inulin and fructooligosaccharides and in use the cereal product has a beneficial effect in the gastrointestinal tracts of human and animals. In US2004/0001898A, food compositions, containing chicory, are described for detoxification and cancer prevention [0025].
In the present specification, the word "pet" has to be understood as comprising dogs, cats, rabbits, guinea pigs, mice, rats, birds (for example parrots) (thus in poultry), reptiles and fish (for livestock (thus claim 4 is met), for example, cattle, horses, pigs, sheep, goats, buffaloes, camels, and the like. Horses for example are known to suffer from OA [0041].
After harvest, 200 g (fresh weight) roots of chicory (Cichorium intybus) are cut in slices of 1.times.1 cm, etc. [0092] (thus claim 9 is met).
The intended use of the composition was analyzed for patentable weight.  It is deemed that the preamble ‘breathes life’ into the claims in that the prior art product must not be precluded for use to be administered to laying poultry, to reduce, treat or prevent the presence of red mites in poultry, the presence of infestation with mites in livestock, or for insect repellent in livestock.  It is deemed that the composition disclosed by the cited reference is not precluded for carrying out the intended function of the claims.           Therefore, the reference is deemed to anticipate the instant claim above.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Courtois et al as applied to claims 1-6, 9, and 10 above, and in view of Peet et al (US 2016/0095337 A1), and further in view of Malnoe et al (US 2004/0001898 A1).
The teachings of Courtois et al are set forth above and applied as before.

Peet et al teach in some embodiments, the chicory flour or chicory root chip comprises 60 wt. % or more of inulin on a dry weight basis [0082]. In some embodiments, the content of sesquiterpene lactones in the chicory root is reduced by 2% or more compared to a corresponding chicory plant cultivated at a soil nitrogen level of 200 fibres per acre in the upper 3 feet of the soil [0106] (thus claim 7 is met).
Peet et al teach regardless of the method of drying, the temperature and time of drying is adjusted to achieve a moisture content of less than 10% [0075] (thus claim 8 is met).
Malnoe et al teach Inulin or other dietary agents that are believed to promote health in humans and animals as discussed above, in general, can be derived from plants or other natural sources. For example, inulin is generally known to be purified from plants which contain high concentrations of inulin, such as chicory, Jerusalem artichoke, leek and asparagus. In this regard, the plant is typically purified or otherwise treated prior to use in order to enhance a plant's flavor, such as to eliminate, or at least minimize, a bitter flavor typically associated with chicory. See, for example, U.S. Pat. No. 4,865,852. In chicory, the bitter flavor is believed to be derived from sesquiterpene lactones, such as lactucin and lactucopicrin. Further, it is believed that purification or other treatment of the plant prior to use can provide more accurate control of the amounts of bioactive agents, such as inulin, to be added to the diet of a human and/or animal [0005]. 	            
            It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to achieve more than 50% inulin since Malnoe et al Inulin is believed to promote health in humans and animals and Peet et al teach the chicory flour or chicory root chip comprises 60 wt. % or more of inulin on a dry weight basis. 
            It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include sesquiterpene lactones such as lactucin and lactucopicrin since Malnoe et al teach the bitter flavor is believed to be derived from sesquiterpene lactones, such as lactucin and lactucopicrin.
             It would further have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have the claimed moisture or dry matter content since Peet et al teach regardless of the method of drying, the temperature and time of drying is adjusted to achieve a moisture content of less than 10%. Since all the references teach the claimed chicory, one of ordinary skill in the art would have been motivated to combine the teachings of the references together.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655